DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is response to the amendments and Applicant’s Response filed 04/21/2022. 
Claims 1 – 9 and 19 – 28 were previously pending.  Claims 1, 2, 5 – 8, 19, 20, and 23 - 28 have been amended.  Claims 1 – 9 and 19 – 28 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.
   
Response to Arguments
The following arguments are in response to Applicant’s Response filed 04/21/2022.
Applicant's arguments, see page 8 of Applicant’s response, with respect to the rejection of claims 1 – 9 and 19 – 28 under 35 U.S.C. § 112(a) have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant's arguments, see pages 8 - 10 of Applicant’s response, with respect to the rejection of claims 1 – 9 and 19 – 28 under 35 U.S.C. § 101 have been fully considered and are persuasive.  The rejection has been withdrawn. The proposed amendments provide network equipment that monitors the state of an internet enabled device and instructs the device to revive from a standby mode after a threshold period of time without receiving communication from the device. Therefore the additional elements integrate the judicial exception into a practical application in Step 2A prong 2 as eligible subject matter. 
Applicant’s arguments, see pages 9 - 14 of Applicant’s response, with respect to the rejection of claims 1, 3 – 9, 19, 21 - 24, and 26 - 28 under 35 U.S.C. § 103, have been considered but are moot because under new grounds of rejection.  As detailed below, Examiner is relying upon US 20200026339 A1 to Sebastian et al to teach the amended limitations of independent claims 1, 19, and 24. The teachings of Sebastian are applicable to TAL as they both share characteristics and capabilities, namely, they are directed using internet-enabled devices with sensors to monitor the state of items.  
Applicant’s arguments with respect to the rejection of claims 2, 20, and 25 under 35 U.S.C. § 103 have been fully considered but are not persuasive.  As stated in the arguments above, the examiner is maintaining the rejection for claims 1, 19, and 24.  Further, Examiner is relying upon the prior art of US 20180220278 A1 to Tal et al to teach the amended claim limitations.  As detailed below, Tal explicitly teaches the amended limitation that the sensor data comprises at least one of light exposure data, vibration data, humidity data, or temperature data. Therefore claims 2, 20, and 25 remain rejected.
	
Eligible Subject Matter
	Claims 1 – 9 and 19 – 28 are directed towards eligible subject matter for the following reasons:  Independent claim 1, and similarly independent claims 19 and 24, recite the following limitations and additional elements:
in response to determining that an Internet-enabled device has not provided sensor data associated with a tangible asset that is in transit within a threshold period of time, sending, by the network equipment comprising a processor, via a mobile communications network, an instruction that directs the Internet-enabled device to revive from a standby mode, connect to the mobile communications network, and obtain the sensor data from a sensor;
The claim limitations of network equipment to monitor the state of an internet-enabled device, and instructs the device to revive from a standby mode after a threshold period of time without receiving communication form the device integrate the judicial exception into a practical application in step 2A prong 2 of subject matter eligibility analysis.  The combination of the additional elements applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).  Similarly, claims 2 – 9 and 20 – 28 are eligible due to their dependency to claims 1 and 19. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 9 and 19 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180220278 A1 to Tal et al (hereafter referred to as Tal), in view of US 20200026339 A1 to Sebastian et al (hereafter Sebastian), in view of US 20200100115 A1 to Skaaksrud (hereafter Skaaksrud), and in view of US 20180174255 A1 to Hunn et al (hereafter referred to as Hunn). 

Claims 1, 19, and 24.  Tal teaches the following limitations of claim 1, 

A method comprising,
(Tal FIG. 3B [0050] In some embodiments, after obtaining sensor information from sensor 301 and possibly other sensors, e.g., after receiving location from GPS antenna 306 or any other sensors…)
receiving, by network equipment, via the mobile communications network, the sensor data from the Internet-enabled device, (Tal, see at least FIG. 3A, FIG. 3B, [0030], [0033], [0040], [0046], [0049], and [0050], teaching receiving sensor data at a server device (i.e. network equipment comprising a processor) from an internet-enabled device. 
wherein the Internet-enabled device is associated with the tangible asset; (Tal FIG. 3A, FIG. 3B [0049] In some embodiments TMU 300 is placed inside a container used for shipping valuable and/or perishable goods. Controller 105 in TMU 300 may store, in wallet 308 or elsewhere, a unique identification of the TMU 300, unique identifications of blockchain records and the like.)
determining, by the network equipment, contract data representative of a contract corresponding to the sensor data and the Internet-enabled device; (Tal [0094] In some embodiments the blockchain transaction generated in TMU 300 may activate a smart contract once sent to the network, which has been previously published and stored on the blockchain ledgers, which are identical in all nodes and miners.)
determining, by the network equipment, a compliance threshold associated with the contract; (Tal [0072] For example, the smart contract process may check the temperature detected as reported in the blockchain transaction and compare it with a set of thresholds to determine whether or not temperature in a container used for shipping goods has exceeded a threshold temperature (a condition that may harm the shipped goods).
and sending, by the network equipment, the (FIG. 3B, [0060] In some embodiments, user 325 uses computer 324 to access server 326 and/or database 328, e.g., to view block chain ledger 329. In some embodiments and as shown, a copy of the blockchain ledger 327 is maintained in computer 324.)

Tal does not teach the following limitation, however, Sebastian teaches, 
in response to determining that an Internet-enabled device has not provided sensor data associated with a tangible asset that is in transit within a threshold period of time, sending, by the network equipment comprising a processor, via a mobile communications network, an instruction that directs the Internet-enabled device to revive from a standby mode, connect to the mobile communications network, and obtain the sensor data from a sensor (Sebastian [0018] “When an IoT device enters power-save mode and sleeps, or if there is no data to be exchanged, the Wake-on-LAN module may determine the last-packet time and the inactivity period for the IoT device. Once the inactivity period reaches a threshold (e.g., 15 seconds), the Wake-on-LAN module forms a Wake-on-LAN packet and sends the Wake-on-LAN packet on the port to which the IoT device is connected. When received by the IoT device, the Wake-on-LAN packet will wake the IoT device up, and the IoT device will exchange packets (e.g., LLDP and/or proprietary packets). This event will refresh the Mac-authentication state and the IoT device will stay in authenticated state…” [0035] “In certain aspects, the instructions to manage the IoT device 110 further includes instructions to transmit a Wake-on-LAN packet to the IoT device 110 to bring the IoT device 110 out of power-save mode…the IoT device 110 further include instructions to receive a response packet ( e.g. , LLDP packet ) from the IoT device 110.”  FIG. 7 and  [0058] “Wireless communication may be provided under various modes or protocols, such as GSM (Global System for Mobile Communications), Short Message Service (SMS), Enhanced Messaging Service (EMS), or Multimedia Messaging Service (MIMS)…Wideband CDMA, General Packet Radio Service (GPRS), or LTE (Long-Term Evolution)” [0026] “The IoT devices 110 can be, for example, heat sensors…”)
The teachings of Sebastian are applicable to Tal as they both share characteristics and capabilities, namely, they are directed to techniques for using internet-enabled devices to monitor items using sensors.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the sensor of Tal to include the instruction of reviving the internet-enabled device from a standby mode as taught by Sebastian. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method of Tal in order to prevent the delay in processing new time critical information (Sebastian [0001]).
 
Regarding the following limitation,
validating, by the network equipment, the sensor data, wherein validating is based on a comparison of the sensor data with the compliance threshold; 
Tal teaches validating sensor data against a threshold ([0072] For example, the smart contract process may check the temperature detected as reported in the blockchain transaction and compare it with a set of thresholds to determine whether or not temperature in a container used for shipping goods has exceeded a threshold temperature (a condition that may harm the shipped goods).), but doesn’t teach validating with the second sensor data.  
However, Skaaksrud teaches, see [0585], “As such, this further embodiment of method 3000 expands upon the detection scheme at step 3030 to be multi-variate, which in yet a further embodiment may also be implemented in a dynamic aspect of the command node's operation—e.g., the command node may initially operate to detect an environmental anomaly by monitoring broadcast behavior as described above, but once the threshold setting is exceeded, the command node may verify or confirm the environmental detection using one or more types of sensor data generated by one or more of the ID nodes and/or the command node itself.”  
The teachings of Skaaksrud are applicable to Tal as they both share characteristics and capabilities, namely, they are directed to techniques for using sensors to monitor items in transit. It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the technique of Skaaksrud of measuring, via a second sensor of the network equipment, second sensor data associated with a contextual operating condition, with the teachings of Tal, with the motivation that “The ability to deploy a hierarchy of nodes within an exemplary wireless node network to distribute tasks and functions at the different levels in an efficient and economical manner helps to facilitate a wide variety of adaptive locating, tracking, managing, monitoring, detecting, reporting, and mediation responsive applications using such a network of nodes” (Skaaksrud [0104]). 

Regarding the following limitation, 
in response to determining that the sensor data is outside of the compliance threshold, updating, by the network equipment, the contract resulting in updated contract data; 
TAL does not explicitly disclose updating the contract.   TAL teaches ([0094] A smart contract may be used, (e.g., by server 326), to check the validity of the data, based on some previously defined set of criteria and perform an action based on said criteria. The action may comprise a financial transaction, a notification message or operation of yet another smart-contract.  For example, the smart contract may check the temperature detected and compare it with a set of thresholds to determine whether the goods might be spoiled. If the detected temperature is out of bounds, the contract might cause a penalty transaction to the shipper, etc.)  While TAL teaches that responsive to determining that the sensor data is outside of the compliance threshold, performing an action, such as financial transaction, a notification message, or operation of yet another smart contract, it is not explicitly disclosed that the action performed is necessarily updating the contract. 
However, Hunn teaches updating the contract according to various inputs from data sources, such as an IoT device, logic, rules, and/or algorithms, based upon whether conditions (thresholds) defined in the data-driven contract are met (Hunn: FIG. 4, [0053] - As another potential benefit, the system and method may include automated renegotiation/amendment of terms and conditions of a data-driven contract. Parts of a data-driven contract may automatically update the terms and conditions of a contract according to various inputs (e.g., the data sources mentioned herein), logic, rules, and/or algorithms. For example, a pricing agreement of a data-driven contract can alter a price in real-time based on performance data from an external source (e.g., an IoT device or data API) based upon whether conditions defined in the data-driven contract are met.)
The teachings of Hunn are applicable to Tal as they both share characteristics and capabilities, namely, they are directed to techniques for using contracts for item transport compliance.  It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the responsive to determining that the sensor data is outside of the compliance threshold, taught by both TAL and Hunn, with the updating of the contract of Hunn in order to more efficiently allow commercial documentation (contracts) to store or respond to data inputs and outputs, enable terms and conditions to respond to real-time data, display or otherwise monitor their real-time state, respond to the state of the physical world, accommodate dynamic changes to their content over time, store state and version histories, interact with enterprise systems, execute transactions, or automate business processes (Hunn [0003]). 

Regarding the following limitation,
and sending, by the network equipment, the updated contract data to a computing system associated with a party of the contract.  
As shown above, Tal teaches (FIG. 3B, [0060] In some embodiments, user 325 uses computer 324 to access server 326 and/or database 328, e.g., to view block chain ledger 329. In some embodiments and as shown, a copy of the blockchain ledger 327 is maintained in computer 324.).  
Tal does not teach sending the updated contract, however, Hunn teaches updating the contract, as shown above (Hunn: FIG. 4, [0053]).  The rationale to combine the updated contract of Hunn, with the sending of the contract to a computing system associated with a party of the contract of Tal would persist from above. 


Claim 19. See above relevant rejection of claim 1.  In addition, Tal teaches,
Network equipment, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising (Tal [0030] Reference is made to FIG. 3A, showing a non-limiting, high-level block diagram of a computing device or system 190 that may be used to secure and verify information from transportation monitors according to some embodiments of the present invention. Computing device 190 may include a controller 105 that may a hardware controller. For example, computer hardware processor or hardware controller 105 may be, or may include, a central processing unit processor (CPU), a chip or any suitable computing or computational device. Computing system 190 may include a memory 120, executable code 125, a storage system 140 and input/output (I/O) components 135.)

Claim 24. See above relevant rejection of claim 1.  In addition, Tal teaches,
A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of network equipment, facilitate performance of operations, comprising (Tal [0031] Memory 120 may be a computer or processor non-transitory readable medium, or a computer non-transitory storage medium. [0032] Executable code 125 may be an application, a program, a process, task or script. A program, application or software as referred to herein may be any type of instructions, e.g., firmware, middleware, microcode, hardware description language etc. that, when executed by one or more hardware processors or controllers 105, cause a processing system or device (e.g., system 190) to perform the various functions described herein.)


Claims 2, 20 and 25.  Using the language of claim 2 variant, TAL, in view of Sebastian, Skaaksrud, and Hunn, further discloses the following limitations of claim 1: 
The method of claim 1, wherein the sensor data comprises at least one of light exposure data, vibration data, humidity data, or temperature data (Tal FIG. 5 and [0063] “ …data from local sensors 426, e.g., data obtained by sensors 426 related to ambient or other temperature, light exposure, pressure, humidity, acceleration, proximity, location from the GPS radio 414…”)



Claim 3.  TAL, in view of Sebastian, Skaaksrud, and Hunn, further discloses the following limitations of claim 3:

The method of claim 1, wherein the contract data is stored by a contract repository.  (Tal  FIG. 3B, [0054] In some embodiments blockchain transaction 312 may activate a smart contract, which has been previously published and stored on the blockchain ledgers. 
Claims 4, 21 and 26.  Using the language of claim 4 variant, TAL, in view of Sebastian, Skaaksrud, and Hunn, further discloses the following limitations of claim 4:

The method of claim 1, wherein the validating is further based on historical data associated with the Internet-enabled device.  (Tal [0082] As shown by block 532, flow 505 may include storing a block in a blockchain. Accordingly, information generated as shown by blocks 508 and 524 is included in blocks that are stored in a blockchain thus utilizing the strength of the blockchain technology to secure the information and to further provide optimal measures for validating and/or verifying the authenticity and integrity of the information.  [0088] In some embodiments, a key of the block is used to retrieve the first blockchain message and data in the first blockchain message is used to verify at least one of: authenticity and integrity of the information in the telemetry packet. For example, the key is returned when the blockchain node adds the block to the blockchain database, thus, using the key, the block can be retrieved and the data in the block can be compared to data in the telemetry packet thus authenticity and integrity of the information in the telemetry packet can be verified.)

Claims 5, 22 and 27.  Using the language of claim 5 variant, TAL, in view of Sebastian, Skaaksrud, and Hunn, further discloses the following limitations of claim 5:

The method of claim 1, further comprising generating, by the network equipment, a temporary identifier for the Internet- enabled device, wherein determining that the contract corresponds to the sensor data is based on the temporary identifier.  (Tal [0049] For example, controller 105 in TMU 300 may store, in wallet 308 or elsewhere, a unique identification of the TMU 300, unique identifications of blockchain records and the like.  [0054] In some embodiments blockchain transaction 312 may activate a smart contract, which has been previously published and stored on the blockchain ledgers.  [0055] In some embodiments, server 326 computes a secondary or additional concise, descriptive information that uniquely and/or unambiguously identifies, characterizes or describes a telemetry packet 310 received from TMU 300 as described.)

Claims 6, 23 and 28.  Using the language of claim 6 variant, TAL, in view of Sebastian, Skaaksrud, and Hunn, further discloses the following limitations of claim 6:

The method of claim 1, wherein the sensor data is encrypted.  (Tal [0050] In some embodiments, after obtaining sensor information from sensor 301 and possibly other sensors, e.g., after receiving location from GPS antenna 306 or any other sensors, TMU 300 encrypts data collected from sensors and/or other data as described to produce an encrypted telemetry packet 310 and sends both the encrypted telemetry packet 310 and a blockchain transaction 312 from wallet 308 to one of the server wallets 330.)

Claim 7.  TAL, in view of Sebastian, Skaaksrud, and Hunn, further discloses the following limitations of claim 7:

The method of claim 1, further comprising encrypting, by the network equipment, the sensor data based on an encryption key associated with the contract data. (Tal FIG. 3B, [0056] In some embodiments, server 326 creates a blockchain transaction 350 that includes some, or even all, of the secondary or additional information and/or a hash key. Accordingly, an additional security and verification layer is added to information generated by TMU 300 such that integrity and validity of data or information stored by a system (e.g., in database 328) is maintained and can be readily verified or determined.)

Claim 8.  TAL, in view of Sebastian, Skaaksrud, and Hunn, further discloses the following limitations of claim 8:
 
The method of claim 1, further comprising, in response to validating the sensor data, committing the sensor data to a cryptographically signed log.  (Tal FIG. 3B, [0056] In some embodiments, server 326 creates a blockchain transaction 350 that includes some, or even all, of the secondary or additional information and/or a hash key. Accordingly, an additional security and verification layer is added to information generated by TMU 300 such that integrity and validity of data or information stored by a system (e.g., in database 328) is maintained and can be readily verified or determined.)

Claim 9.  TAL, in view of Sebastian, Skaaksrud, and Hunn, further discloses the following limitations of claim 9:

The method of claim 8, wherein one or more of the validated sensor data or the cryptographically signed log are stored in a committed data repository.  (Tal [0057] By linking the original TMU 300 generated information with a blockchain transaction as described, an embodiment creates an immutable record with proof of work. Once a blockchain transaction is verified as described, it is practically impossible to undetectably delete or alter telemetry packets 310 (e.g., remove telemetry packets 310 from database 328) or undetectably modify data in telemetry packets 310.  [0058] Furthermore, and as described, the secondary or additional information generated by server 326 may be stored, e.g., in database 328 and by linking this information into yet another blockchain transaction as described, an immutable record ledger entry of this information is created, thus, after a transaction of the secondary or additional information is verified, it is practically impossible to change, delete or add information stored in the database in a non-detectable way.) 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20160379163 A1 to Johanson et al teaches systems and methods for tracking shipments using networks and sensors to monitor shipping conditions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER P BROCKMAN whose telephone number is (571)270-3404. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARTER P BROCKMAN/Examiner, Art Unit 3628        
                                                                                                                                                                                                /RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628